Citation Nr: 1550622	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death, under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from September 1956 to September 1957.  The Veteran died in November 2004.  The Appellant is seeking benefits as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the case to the agency of original jurisdiction for additional development in January 2010, June 2011, and November 2012.  The case has now been returned to the Board for appellate review.


FINDING OF FACT

The cause of the Veteran's death was VA surgical and medical treatment and the proximate cause was an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for DIC benefits for the cause of the Veteran's death have all been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks DIC benefits based on the cause of the Veteran's death and does so under 38 U.S.C.A. § 1151.  Under that statute, benefits are payable for death caused by VA hospital care, medical or surgical treatment where the proximate cause of the death or additional disability is fault on the part of VA in furnishing such care or treatment or the proximate cause is an event not reasonably foreseeable.  The Appellant contends that the Veteran's death from pneumonia was caused by VA treatment and that the proximate cause element has been met.  The Board finds that the evidence of record is favorable to the claim and thus grants the appeal.  Because the Board is granting the benefit sought in full, any error with regard to VA's duties to notify and assist the claimant in substantiating her claim and any lack of compliance with the Board's remands in this case is necessarily harmless error and need not be discussed further.  

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  

Pursuant to 38 U.S.C.A. § 1151 (West 2014), as implemented at 38 C.F.R. § 3.361 (2015), veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the veteran's willful misconduct and: (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . .  and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

Of record is a Certificate of Death documenting that the Veteran died in November 2004.  The immediate cause is listed as multi-organ system failure due to or as a consequence of pneumonia due to or as a consequence of Belsey Mark IV procedure.  Other significant conditions contributing to death but not resulting in the underlying cause are listed as chronic obstructive pulmonary disease (COPD) and cerebrovascular accident.  

The relevant facts are summarized in a medical opinion provided by a VA examiner, dated in August 2015.  The Veteran underwent a Belsey Mark IV fundoplication and left sided August 2004 to correct gastroesophageal reflux disease (GERD) and was discharged approximately fifteen days after the surgery.  He developed pneumonia approximately five days after the surgery and was treated with antibiotics with significant improvement.  He was "doing well" at a follow-up clinic appointment two weeks after discharge.  In October 2004 he was readmitted with pneumonia and treated with pneumonia.  Cultures showed multiple organisms including methicillin-resistant staphylococcus aureus (MRSA) infection and enterobactor.  He was treated with antibiotics.  He initially improved but later deteriorated; he showed evidence of sepsis and developed multiorgan failure and further respiratory deterioration, developed cardiac arrest and died.  

The VA examiner explained that the Veteran clearly developed the initial pneumonia during his first admission and it can be considered a nosocomial hospital acquired pneumonia.  The VA examiner opined that he Veteran was likely colonized with MRSA and possibly other germs that resulted in the pneumonia.  The examiner's opinion is sufficient and highly probative evidence that the cause of the Veteran's death was the surgical and medical treatment provided by VA.  

The VA examiner opined that his death was not due to fault on the part of VA.  However, the VA examiner provided an opinion that it was as likely as not that the proximate cause of his death was an event not reasonably foreseeable.  

At first glance it appears that the VA examiner's opinion is internally contradictory.  The VA examiner stated that the Veteran was provided with information concerning potential complications related to his surgery and a signed operative permit in the medical records clearly defined potential complications including infection and, although pneumonia was not specifically listed, it would be included under infection.  This statement would appear to indicate that the infection that led to his death was reasonably foreseeable.  However, the VA examiner also detailed the recurrent pneumonia after treatment with antibiotics and added to his opinion that the proximate cause of his death was "an event reasonably foreseeable, though as stated in the operative permit, complications at times occur."  This indicates that the VA examiner found no inconsistency between the operative permit - essentially the informed consent - and in his conclusion that the Veteran died due to an event not reasonably foreseeable and the operative permit.  The Board has also considered 38 C.F.R. § 17.32 but finds nothing in that provision that lessens the probative value or validity of the opinion of the VA examiner.  The opinion is therefore favorable to a finding that the actual and proximate cause elements are both met.  

Also of record is an April 2011 medical opinion in which "A.M.," M.D. indicated that he had reviewed the Veteran's medical file and offered an opinion that the Veteran's death was very likely due to an unforeseeable event related to his hospitalization in August 2004.  Dr. A.M. explained the Veteran contracted MRSA during the hospitalization, the bacterium became resistant to the antibiotic, he was discharged, and subsequently cultured from his lungs.  Dr. A.M. stated that this was not foresseable and very likely led to his death.  

Dr. A.M.'s opinion is in agreement with the VA examiner's opinion and contains adequate rationale.

In summary, these opinions are highly probative medical evidence favorable to a finding that all elements of a 38 U.S.C.A. § 1151 claim are met in this case and outweigh the unfavorable evidence of record.  Therefore, the appeal must be granted.  

ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 is granted.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


